Citation Nr: 0106265	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  94-40 295	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had verified active service from August 1965 to 
August 1969.  He appears to have had additional periods of 
active duty for training (ACDUTRA) which have not yet been 
verified.  This appeal arises from an April 1991 rating 
decision, in which the RO, among other things, denied 
entitlement to service connection for a right knee 
disability, denied entitlement to service connection for 
bilateral defective hearing, and denied entitlement to 
service connection for tinnitus.  The veteran was accorded a 
hearing before a hearing officer at the RO in January 1993.  
A copy of the transcript of the hearing is included in the 
claims folder.  This appeal was remanded by the Board of 
Veterans' Appeals (Board) in October 1996 for reasons set 
forth more fully below.  


REMAND

As the Board noted in the October 1996 remand, the veteran's 
Form DD-214 verifies his active service in the U.S. Marine 
Corps from August 1965 to August 1969.  Medical and 
administrative records in the claims folder indicate that he 
enlisted in the U.S. Marine Corps Reserve in October 1976, 
and that he served two, two-week periods of ACDUTRA; one 
period commencing in July 1977 and the other period 
commencing in August 1978.  There are military medical 
records in the claims folder which coincide with these two 
periods of reported ACDUTRA, but these two periods of ACDUTRA 
have not been verified by the service department.  

The veteran has also reported a period of ACDUTRA in the U.S. 
Army National Guard, from April 23, 1990 to June 15, 1990.  
There are military medical records in the claims folder which 
coincide with this period of reported ACDUTRA, but this 
period of ACDUTRA has not been verified by the service 
department.  

The remand noted the RO's unsuccessful efforts to verify the 
veteran's periods of ACDUTRA.  The remand directed the RO to 
contact the National Personnel Records Center (NPRC) and 
request verification of any periods of ACDUTRA which the 
veteran may have performed with any Reserve unit since his 
release from active service.  The remand specified that the 
periods of ACDUTRA commencing in July 1977 and August 1978, 
and from April 23, 1990 to June 15, 1990, be verified.  The 
remand further directed that, in the event that any of the 
certifications requested, or medical records requested could 
not be produced, and acceptable reasons were not provided for 
such negative results, a records development specialist at 
the RO should establish telephone contact with supervisory 
officials of the NPRC and the Army National Guard, and write 
a narrative report of contact explaining any pertinent matter 
in full.  The Board also noted in the earlier remand that the 
service medical records for the four year period of active 
service were not then in the claims folder.  

The remand further indicated that the veteran testified in a 
hearing before a hearing officer at the RO in January 1993, 
that he had not received medical treatment from private 
health care providers since service.  Accordingly, the Board 
concluded that there was no basis provided by the veteran's 
testimony for undertaking a search to obtain medical 
information which might shed light on the status of his 
disabilities at issue during any period in which he was not 
performing ACDUTRA.  

Since the remand, the service medical records from the 
veteran's active service during the period from August 1965 
to August 1969 have been added to the claims folder.  The 
claims folder shows that the RO made additional efforts to 
verify the veteran's reported periods of ACDUTRA, but these 
efforts were unsuccessful.  In Supplemental Statements of the 
Case, issued by the RO and dated in September 2000 and 
November 2000, it was indicated that, "Numerous requests 
were made to verify the veteran's periods of ACDUTRA without 
success."  

With regard to the RO's efforts to verify the veteran's 
reported periods of ACDUTRA, it appears that persons 
contacted by the RO have either failed to respond to the RO's 
requests for information needed to verify the veteran's 
reported periods of ACDUTRA or those persons have referred 
the RO to other persons who have failed to respond to the 
RO's requests.  In any event, and notwithstanding the RO's 
conscientious efforts to verify the veteran's reported 
periods of ACDUTRA, the Board cannot decide issues of primary 
service connection, such as those in this appeal, which 
appear to turn, in part, on verification of periods of 
ACDUTRA, where the military organizations which might be able 
to verify the veteran's reported periods of ACDUTRA have not 
responded.  It is necessary that the reported periods of 
ACDUTRA either be verified or that it be established that the 
reported periods of ACDUTRA cannot be verified.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, with regard to the claim for service connection 
for a right knee disability, service medical records from the 
veteran's period of active service in the U.S. Marine Corps 
(covering the period from August 1965 to August 1969) have 
been associated with the claims folder.  These records 
include a medical note, dated in April 1968, showing that the 
veteran complained of right knee pain after a twisting 
injury.  Following clinical evaluation, the examiner's 
impression was of a strain of the right knee medial 
collateral ligament.  He was directed to use crutches for the 
next seven days.  In a medical note, dated in May 1968, it 
was indicated that he had discontinued the use of crutches, 
and his right knee was doing well.  His lower extremities 
were normal on separation examination in August 1969.  

Records of military medical treatment of the veteran, dating 
from April 1990 to May 1990 (which coincide with his 
unverified period of ACDUTRA in the U.S. Army National Guard 
of the State of New York), show that he complained of right 
knee pain after a physical training run.  Following clinical 
evaluation and x-ray study of the right knee, the examiner's 
assessment as to the right knee was of a Baker's cyst, 
osteochondritis desiccans and loose bodies.  The veteran 
contends and has testified that his right knee disability 
began in service, and it is undisputed that he received 
medical treatment for right knee disabilities during service.  
However, no medical opinion is currently in the record as to 
whether the veteran has a current right knee disorder and, if 
so, whether such disorder is related to service.  

With regard to the claims of service connection for bilateral 
defective hearing and service connection for tinnitus, the 
veteran's Form DD-214 shows that his military occupational 
specialty was equipment operator.  On enlistment examination 
in July 1965, pure tone thresholds, in decibels, converted 
from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
25
10
LEFT
20
5
15
25
30

On separation examination in August 1969, the whispered voice 
test for hearing acuity was 15/15 in the right ear and 15/15 
in the left ear.  

On examination for re-enlistment into the U.S. Marine Corps 
Reserve in October 1976, the veteran gave a history of 
hearing loss.  There were no reported clinical findings as to 
his hearing acuity.  

Records of military medical treatment of the veteran, dating 
from April 1990 to May 1990 (which coincide with his 
unverified period of ACDUTRA in the U.S. Army National Guard 
of the State of New York), include two reports of audiometric 
evaluations performed in May 1990.  On audiometric evaluation 
of the veteran on May 2, 1990, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
40
LEFT
25
25
25
20
15

Speech recognition scores were not reported.  

On audiometric evaluation of the veteran on May 14, 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
25
LEFT
20
25
25
45
55

The examiner indicated that the veteran has mild to moderate 
sensorineural hearing loss, a positive indication for 
tinnitus in the left ear, and good speech recognition.  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2000).  The reports of the May 1990 audiometric evaluations 
suggest the possible existence of recognizable bilateral 
defective hearing.  

At a hearing before a hearing officer at the RO, in January 
1993, the veteran testified that, during service, he was a 
heavy equipment operator assigned to a howitzer battery.  The 
veteran asserted that his bilateral defective hearing and 
tinnitus began as a result of his exposure to heavy equipment 
noise and the noise of artillery firing without hearing 
protection.  

There is no report in the record of a VA evaluation of the 
veteran's hearing acuity since the May 1990 military 
audiometric evaluations, and there is no medical opinion of 
record as to whether any current defective hearing in the 
veteran's right ear and his left ear is related to noise 
exposure in service or is otherwise related to service.  

Accordingly, the Board concludes that additional development 
is required.  This case is REMANDED to the RO for the 
following:

1.  The RO should contact the U.S. Marine 
Corps Reserve (USMCR) and request 
verification of any ACDUTRA the veteran 
may have performed with any Reserve unit 
since his release from active duty in the 
U.S. Marine Corps in August 1969.  In 
particular, the RO should request 
verification of ACDUTRA with the 
following organization: H & S 
[Headquarters and Service] Company, 2nd 
Bn., 25th Marines, 4th MARDIV, FMF, USMCR, 
605 Stewart Avenue, Garden City, New York 
11530.  What is contemplated here, in 
particular, are periods of active duty 
for training commencing in July 1977 and 
August 1978.  In addition, the RO should 
contact the U.S. Army National Guard of 
the State of New York and request 
verification of any active duty for 
training the veteran may have performed 
with that organization.  What is 
contemplated here, in particular, is a 
period of active duty for training from 
April 23, 1990 to June 15, 1990.  In the 
event any of the certifications requested 
are not responded to, or if the RO is 
referred to another military organization 
who thereafter fails to respond, a 
records development specialist at the RO 
should establish telephone contact with 
supervisory officials of the USMCR or the 
U.S. Army National Guard, and write a 
narrative report of contact which 
explains any pertinent matter in full.  

2.  Following completion of the above 
referenced development, the veteran 
should be accorded a VA orthopedic 
examination to determine the nature and 
etiology of his right knee disorder(s).  
All clinical findings should be reported 
in detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examining physician 
must furnish an opinion as to whether it 
is at least as likely as not that the 
veteran's current right knee disorder(s) 
began in service or is/are otherwise 
related to service.  

3.  The veteran should also be accorded a 
VA audiometric evaluation to determine 
whether he currently has a bilateral 
hearing disability, as defined by 
38 C.F.R. § 3.385 (2000), and/or whether 
he is reporting the presence of tinnitus.  
In the event that the examiner 
determines, on audiometric evaluation, 
that the veteran has a bilateral hearing 
disability, as defined by 38 C.F.R. 
§ 3.385, or if the veteran reports that 
he has tinnitus, the veteran should be 
accorded an examination by an 
otolaryngologist to determine the 
etiology of his bilateral defective 
hearing and/or tinnitus.  All clinical 
findings should be reported in detail.  
The examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examining must furnish an opinion for the 
record as to whether it is at least as 
likely as not that the veteran's 
bilateral defective hearing and/or 
tinnitus resulted from noise exposure in 
service or is otherwise related to 
service.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  The RO 
should then review the claims for service 
connection for a right knee disability, 
service connection for bilateral defective 
hearing, and service connection for 
tinnitus to determine whether the claims 
may be granted.  If any claim remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and give the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


